DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
Response to Arguments
Rejection Under 101:
Applicant's arguments filed 07/12/2021 have been fully considered. Applicant argues that:
The claims recite an improvement over prior systems and therefore the additional elements already identified which speak to this improvement amount to a practical application and/or significantly more than the abstract idea. 
The additional elements are more than mere data gathering and as discussed in the prior art section the prior art does not demonstrate that the elements are well understood, routine, and conventional since the prior art does not teach all of the claimed limitations. 
Applicant’s claims are similar to Example 42 in that it recites a specific improvement over prior art systems. 
Regarding A,
Regarding B, as discussed in the 101 rejection the claims recite additional elements that amount to no more than mere instructions to apply an exception and adding insignificant extra-solution activity to the abstract idea, which cannot be a practical application. The updated prior art rejection demonstrates that the additional elements are also well understood, routine, and conventional. Therefore, the additional elements are not a practical application and not significantly more than the abstract idea. See the updated 101 rejection that incorporates the amendments. 
Regarding C, as discussed above and in the prior art rejection, the claims do not recite an improvement since the claims are rejected in view of the Pollanz and Gustafsson. 
Rejection Under 102/103:
Applicant's arguments filed 07/12/2021 have been fully considered. Applicant argues that:
The prior art does not disclose modifying the health record by adding a new data modules to the data structure, where the new data module is generated using a schema for data. 
The dependent claims are allowable since they depend from the independent claims and the prior art does not teach all of their limitations. 
It is not obvious to combine Pollanz and Felsher. 
Regarding A, Applicant’s arguments appear to be directed toward the amendments. Due to the amendments the scope of the claims has changed and therefore Applicant’s arguments are moot. However, Pollanz in view of Gustafsson is construed to read on applicant’s claims, where Gustafsson teaches using schema to add new data to existing data modules. See the updated rejection for further clarification.  
Regarding B, due to their dependency the dependent claims are also rejected since the updated rejection reads on the independent claims. See the updated rejection for further clarification.  
Regarding C, Applicant’s arguments are moot in light of the amendments and updated rejection. See the updated rejection for further clarification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-12, 17-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1, 3, 18-20 are drawn to a computing device for facilitating cross-provider informational exchanges, which is within the four statutory categories (i.e. apparatus). Claims 4, 6-12, 21-22, 25 are drawn to a system for facilitating cross-provider informational exchanges, which is within the four statutory categories (i.e. apparatus). Claims 17, 23-24 are drawn to a method for facilitating cross-provider informational exchanges, which is within the four statutory categories (i.e. process). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claim 4 (and substantially similar with independent claims 1 and 17) recites: 
A modular electronic personal health record system, the system comprising: 
a patient computing system including an electronic processor configured to 
store in a memory of the patient computer system an electronic personal health record having personal health information of a patient, wherein the electronic personal health record is an extensible data format including a core patient data module and one or more additional data modules; 
assign, with the electronic processor, permission rights to the personal health information of the patient; 
receive a report query for personal health information from a server associated with a service provider; 
determine whether the service provider has permission to access the personal health information of the patient stored on the memory of the computing device associated with the patient; 
retrieve personal health information from the electronic personal health record in response the service provider having permission to access the personal health information of the patient;
send the personal health information to the server associated with the service provider;
receive additional patient health information from the server associated with the service provider, and 
modify the electronic personal health record stored to the memory by appending a new data module to the electronic personal health record data structure, wherein the new data module is generated 
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal interactions (i.e., following rules or instructions), but for the recitation of generic computer components. For example, but for the processor with memory comprising instructions to perform the steps, to permission rights and requests to access a medical record in the context of this claim encompasses an automation of organizing medical information to control access to health information for authorized providers in order to facilitate sharing of information between individuals. If a claim limitation, under its broadest reasonable interpretation, covers management of personal behavior/interactions, but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).  
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3, 6-12, 18-25 reciting particular aspects of organizing the access rights for medical records, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 4 (and substantially similar with independent claims 1 and 17) recites: 
A modular electronic personal health record system, the system comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a patient computing system including an electronic processor configured to (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
store in a memory of the patient computer system an electronic personal health record having personal health information of a patient, wherein the electronic personal health record is an extensible data format including a core patient data module and one or more additional data modules; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
assign, with the electronic processor (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), permission rights to the personal health information of the patient;  
receive a report query for personal health information from a server associated with (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) a service provider; 
determine whether the service provider has permission to access the personal health information of the patient stored on the memory of the computing device associated with the patient; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
retrieve personal health information from the electronic personal health record (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) in response the service provider having permission to access the personal health information of the patient;
send the personal health information to the server associated with (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) the service provider;
receive additional patient health information from the server associated with the service provider, and (merely data-gathering steps as noted below, see MPEP 2106.05(g), Versata)
modify the electronic personal health record stored to the memory by appending a new data module to the electronic personal health record data structure, wherein the new data module is generated in the extensible data format including the additional patient health information received from the server associated with the service provider and using a schema for data relevant to a specific topic, wherein the schema for the new data module is selected or defined by the service provider. (merely data-gathering steps as noted below, see MPEP 2106.05(g), Versata) and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) 
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of a computing system with electronic processors, data storage modules, electronic personal health records, and servers, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0034], [0039]-[0040], [0061], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of new data module based on received data, receiving additional patient health information, and modifying records amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)) 
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to determine access rights for patient records from requesting providers, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 6-12, 18-25 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 3, 6-12, 18-24 additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, adding insignificant extra-solution activity to the abstract idea, and generally link the 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as  using a computing system with electronic processors, data storage modules, electronic personal health records, and servers, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [[0034], [0039]-[0040], [0061]; see also Pollanz (US 2006/0184524), Gustafsson et al. (US 7934207), Francois et al. (US 2016/0147951)); storing patient data in memory or a storage module, storing permission rights on computer memory, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 10-12, 17-22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pollanz (US 2006/0184524) in view of Gustafsson et al. (US 7934207). 
Regarding claim 1, Pollanz discloses a computing device associated with a patient (Pollanz Figs. 1 and 39 and corresponding texts), the computing device comprising: 
a memory storing an electronic personal health record having personal health information of the patient, wherein the electronic personal health record is a data structure in an extensible data format including a core patient data module and one or more additional data modules; and (Pollanz Fig. 1 and corresponding text; [0051] discloses storing personal medical data in a patient owned data repository [0056] discloses the servers 110 are used to implement the program which is written in extensible markup language and has corresponding structural framework and databases to run the patient record portal for accessing patient records according to the system of Fig. 1 and also has one or more additional data modules or databases such as the prescription database 115  [0134] discloses using XML database for medical records)
an electronic processor connected to the memory and configured to assign permission rights to the personal health information of the patient, (Pollanz [0060] discloses granting rights in order to view the patient’s medical information, where the patient uses the authorization tool to initiate and grant access rights to medical partners)
receive a report query for personal health information from a server associated with a service provider, (Pollanz [0060] discloses an authorized healthcare provider using the program to submit queries for medical information [0057] discloses that the program used to submit the queries is located on servers 110);
determine whether the service provider has permission to access the personal health information of the patient stored on the memory of the computing device associated with the patient (Pollanz Fig. 39 and corresponding text; [0057] discloses users connecting to the program hosted on the servers and the program controls which third parties can access the medical information [0108] discloses having a list of doctors that can access and add information to the patient medical file and the list [0133] discloses storing access information in the personal medical portal database for the user)
retrieve personal health information from the electronic personal health record in response to determining whether the service provider has permission to access the personal health information of the patient, (Pollanz Fig. 39 and corresponding text; [0128] discloses that the doctors who are allowed to access the information can design queries, which pulls data from the repository containing the patient’s medical records) 
send the personal health information to the server associated with the service provider (Pollanz [0059] discloses that the applications and programs are designed to cooperate with the medical professionals and provide the data that is accumulated over the years so that the medical provider can analyze the data that was requested for their specific needs or goals; [0060] discloses the program permits the authorized provider to submit queries for information, review the health information, and correct/update the information)
receive additional patient health information from the server associated with the service provider, and (Pollanz [0128] discloses receiving additional data from different doctors of the patient or from the pharmacy)
modify the electronic personal health record stored to the memory by appending a new data module to the electronic personal health record data structure, wherein the new data module is generated in the extensible data format including the additional patient health information received from the server associated with the service provider and using data relevant to a specific topic, wherein the new data module is selected or defined by the service provider (Pollanz [0075] discloses modifying a health record by add a new medical event or new data entry to one of the categories, such as, new medication, new diagnosis, new medical report, radiology/images, new 
Pollanz does not appear to explicitly teach using a schema for data relevant to a specific topic, wherein the schema for the new data module is selected or defined by the user. However, Gustafsson teaches it is old and well-known in the art of healthcare data processing wherein:
using a schema for data relevant to a specific topic, wherein the schema for the new data module is selected or defined by the user (Gustafsson Col. 3 line 51 to Col. 4 line 21 teaches using schemas in a data model and can classify the data into a type of data {construed as a specific topic} Col. 8 lines 60-67 teaches defining the schema; Col. 14 lines 24-25 teaches receiving input commands or information from the user {construed as the user providing input/commands about the schema})
“[A] major challenge facing companies and individuals today is that data existing in one model/schema may be needed in a different model/schema for another purpose. Conversion processes are being hampered by a largely disparate and ever-changing set of models/schemas. For example, in data warehousing where data is received from many different sources for storage and quick access from other sources, conversion processes can create difficulties.” Gustafsson Col. 1 Lines 14-22. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Pollanz to incorporate using a schema for data relevant to a specific topic, wherein the schema for the new data module is selected or defined by the user as taught by Gustafsson. Adding a new data module with schema for the topic of issue allows for the user to quickly add additional data to the patient file when it comes from a different source. 
Regarding claim 3
Regarding claim 4, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. 
Regarding claim 6, Pollanz-Gustafsson teaches the system of Claim 4, and Pollanz further discloses:
storing the electronic personal health record of the patient and provide a patient access application for interfacing with the electronic personal health record for the patient and to allow the patient to retrieve and/or input personal health information via the patient computing system. (Pollanz [0049] discloses a flow diagram in Fig. 39 for implementing a patient portal for patients to access; [0056] discloses that the portals may be created and maintained for individual patients who have subscribed to the service [0075] discloses, as shown in Fig. 2, a welcome page that included information about the patient. The interface page has options for different actions such as a location to view patient medical history, enter new data, and enter new reports; [0057] discloses multiple users accessing the program [0056] discloses patient databases for maintaining patient records)
And Gustafsson further teaches:
wherein the patient computing system further includes a non-transitory computer-readable memory and computer-executable instructions that, when executed by the electronic processor (Gustafsson Col. 13 lines 6-20 teaches using a computer system that has computer executable instructions of a computer program to run a computer and carried out by processors)
The motivation to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 7, Pollanz-Gustafsson teaches the system of Claim 4, Pollanz further discloses: 
a service provider computer system for a provider access application configured to interface with the electronic personal health record for the patient stored on the patient computing system and to allow the service provider to retrieve and/or input personal health information for each of a plurality of patients. (Pollanz [0052] discloses a medical doctors portal for doctors, hospitals, pharmacies, and R & D companies [0075] discloses, as shown in Fig. 2, a welcome page that included information about the patient. The interface page has options for 
And Gustafsson further teaches:
computer system including an electronic processor configured to execute computer-readable instructions (Gustafsson Col. 13 lines 6-20 teaches using a computer system that has computer executable instructions of a computer program to run a computer and carried out by processors)
The motivation to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 8, the claim recites the same limitations as those addressed in the rejection of claim 3, and, as such, is rejected for the same reasons as given above. 
Regarding claim 9, Pollanz-Gustafsson teaches the system of Claim 7, and Pollanz further discloses: wherein the provider access application allows a provider to retrieve and/or input personal health information of the patient. (Pollanz [0052] discloses portals that incorporate the ability to retrieve, for viewing, and improve the data being requested).  
Regarding claim 10, Pollanz-Gustafsson teaches the system of claim 4, and Pollanz further discloses: a reporting software application configured to access the electronic personal health record from the patient computing system to provide analysis and reporting of the personal health information of the patient. (Pollanz [0060] discloses the program permits the provider to submit queries and prepare reports for conditions and symptoms, medication specific queries, and reports).
Regarding claim 11, Pollanz-Gustafsson teaches the system according to claim 10, and Pollanz further discloses: wherein the reporting software application is stored and executed on a third-party server positioned at a separate location than the patient computing system and the server associated with the service provider. (Pollanz [0056] discloses a network for communicating with one or more servers 110 which may be connected to a patient database in which portals can be created and maintained [0052] discloses portals are designed to enable patients and their multiple record holders, whether professional medical or laymen data operators, to connect to and interface with third-party (medical) applications). 
Regarding claim 12, Pollanz-Gustafsson teaches the system according to claim 4, and Pollanz further discloses: wherein the service module further comprising at least one third party application for 
Regarding claim 17, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. 
Regarding claim 18, Pollanz-Gustafsson teaches the computing device of claim 1, and Pollanz further discloses:
providing a patient interface application, and wherein the electronic processor is configured to receive the additional patient health information from the server associate with the service provider by receiving the new data module generated for the patient by a provider interface application running on the server associated with the service provider. (Pollanz [0075] discloses, as shown in Fig. 2, a welcome page that included information about the patient. The interface page has options for different actions such as a location to view patient medical history, enter new data, and enter new reports [0052] discloses the invention is internet based and includes medical doctor portals that include connected applications for facilitating the queries and collection of data)
And Gustafsson further teaches:
wherein the memory further includes computer-executable instructions that, when executed by the electronic processor, (Gustafsson Col. 13 lines 6-20 teaches using a computer system that has computer executable instructions of a computer program to run a computer and carried out by processors)
The motivation to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 19, Pollanz-Gustafsson teaches the computer device of claim 1, and Gustafsson further teaches wherein the core patient data module includes a plurality of fields and patient-specific data for each field of the plurality of fields, wherein the schema of the new data module defines a plurality of fields relating to the specific topic, and wherein the new data module includes the schema populated with patient- specific data for each field of the plurality of fields relating to the specific topic. (Gustafsson Col. 8 lines 60-67 teaches defining the schema to include a plurality of data fields; Col. 4 lines 
Regarding claim 20, Pollanz-Gustafsson teaches the computing device of claim 1, and further discloses wherein the computing device associated with the patient is a smart phone. (Pollanz Fig. 1 and corresponding text; [0057] discloses patients can access the PMP program using their personal computer such as tablet, laptop, PDA, smart phone, etc.)
Regarding claim 21, the claim recites similar limitations as those already addressed in the rejection of claim 19 and, as such, is rejected for similar reason as give above. 
Regarding claim 22, the claim recites similar limitations as those already addressed in the rejection of claim 20 and, as such, is rejected for similar reason as give above.
Regarding claim 25, Pollanz-Gustafsson teaches the system of claim 21, and Gustafsson further teaches: 
further comprising a service provider computing system including a service provider electronic processor configured to receive inputs from a service provider user creating a new data module schema, (Gustafsson Col. 3 line 51 to Col. 4 line 21 teaches using schemas in a data model and can classify the data into a type of data Col. 8 lines 60-67 teaches defining the schema; Col. 14 lines 24-25 teaches receiving input commands or information from the user {construed as the user providing input/commands about the schema})
generate the new data module by populating the new date module schema with the information (Gustafsson Col. 3 line 51 to Col. 4 line 21 teaches using schemas in a data model and can classify the data into a type of data Col. 8 lines 60-67 teaches defining the schema; Col. 14 lines 24-25 teaches receiving input commands or information from the user {construed as the user providing input/commands about the schema}  Col. 8 lines 60-67 teaches defining the schema to include a plurality of data fields; Col. 4 lines 22-41 teaches using the schema to populate the new data into the different fields relating the application topic)
And Pollanz further discloses
the additional patient health information for the patient (Pollanz [0128] discloses receiving additional data from different doctors of the patient or from the pharmacy)
and transmit the new data module to the patient computing device. (Pollanz [0075] discloses modifying a health record by add a new medical event or new data entry to one of the categories, such as, new medication, new diagnosis, new medical report, radiology/images, new laboratory results in the new data module, which can be done by the doctor of the patient and the patient can access with their computing device by logging into the web-based implementation of their medical record {construed as transmitting the new data module to the patient} [0056] discloses patient databases for maintaining patient records)
The combination of references mentioned above was discussed in the rejection of claim 1 and incorporated herein. 
Claim 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pollanz-Gustafsson in view of Francois et al. (US 2016/0147951).
Regarding claim 23, the claim recites similar limitations as those already addressed in the rejection of claim 19 and, as such, is rejected for similar reason as give above. However, Pollanz-Gustafsson does not appear to explicitly disclose the data modules being stored on the memory of the computing device associated with the patient. However, Francois teaches it is old and well-known in the art of healthcare data processing to have the data modules being stored on the memory of the computing device associated with the patient (Francois [0057] teaches the patient medical history is stored on an electronic device, such as a smartphone, that is owned or under control of the patient). 
“Another problematic feature of traditional medical records is the use of handwriting by health care providers, which may at times be difficult to decipher. Standard electronic medical records (EMRs) may offer, among other things, the possibility of increased accessibility and legibility. While standard EMRs undoubtedly offer many potential benefits, the entry of accurate and comprehensive information regarding a patient into a standard EMR may be burdensome.” Francois [0002].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Pollanz-Gustafsson, as modified above, to incorporate storing the medical record data in the memory of the computing device of the patient as taught by Francois. Storing the information on the smartphone of the patient provides increased accessibility to the patient’s medical information thereby ensuring that their information is up-to-date and correct in a timely and efficient manner. 
Regarding claim 24, Pollanz-Gustafsson teaches the method of claim 17. However, Pollanz-Gustafsson does not appear to explicitly disclose storing health records on the memory of the computing device associated with the patient, which includes storing the records on a smart phone. However, Francois teaches it is old and well-known in the art of healthcare data processing to;
store the electronic personal health record on the memory of the computing device associated with the patient includes storing the electronic personal health record on a memory of a smart phone. (Francois [0057] teaches the patient medical history is stored on an electronic device, such as a smartphone, that is owned or under control of the patient).
The motivation to combine the above mentioned references was discussed in the rejection of claim 23 and incorporated herein.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AMANDA R. COVINGTON/Examiner, Art Unit 3686                       

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686